Bridget Psarianos (AK Bar No. 1705025)
Brook Brisson (AK Bar No. 0905013)
Katherine Strong (AK Bar No. 1105033)
TRUSTEES FOR ALASKA
1026 W. Fourth Avenue, Suite 201
Anchorage, AK 99501
Phone: (907) 276-4244
Fax: (907) 276-7110
bpsarianos@trustees.org
bbrisson@trustees.org
kstrong@trustees.org

Attorneys for Plaintiffs


                           THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF ALASKA

 FRIENDS OF ALASKA NATIONAL                Case No. 3:18-cv-00029-SLG
 WILDLIFE REFUGES, et al.,

                             Plaintiffs,

                           v.

 DAVID BERNHARDT, et al.,

                           Defendants,

                                   and

 KING COVE CORPORATION, et al.,

            Intervenor-Defendants.


 PLAINTIFFS’ NOTICE OF RESOLUTION OF MOTION FOR ATTORNEYS’
FEES AND EXPENSES (28 U.S.C. § 2412, 16 U.S.C. § 1540(g), FEDERAL RULE OF
          CIVIL PROCEDURE 54(d)(2), LOCAL CIVIL RULE 54.3)




        Case 3:18-cv-00029-SLG Document 104 Filed 02/24/20 Page 1 of 3
       Pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412, the Endangered

Species Act, 16 U.S.C. § 1540(g), Local Civil Rule 54.3, and Federal Rule of Civil

Procedure 54(d)(2), Friends of Alaska National Wildlife Refuges, Wilderness Watch,

Defenders of Wildlife, The Wilderness Society, Alaska Wilderness League, National

Wildlife Refuge Association, and Center for Biological Diversity, represented by

Trustees for Alaska (collectively “Friends”), respectfully notify the Court that Federal

Defendants have completed payment of attorneys’ fees and expenses. Friends’ motion for

fees, ECF No. 91, is fully resolved.

       Respectfully submitted this 24th day of February, 2020.


                                     s/ Bridget Psarianos
                                   Bridget Psarianos (AK Bar No. 1705025)
                                   Brook Brisson (AK Bar No. 0905013)
                                   Katherine Strong (AK Bar No. 1105033)
                                   TRUSTEES FOR ALASKA
                                   Attorneys for Plaintiffs




Notice of Resolution Re: Mot. for Attorneys’ Fees and Expenses
Friends of Alaska National Wildlife Refuges, et al. v. Bernhardt, et al.
Case No. 3:18-cv-00029-SLG                                               Page 2 of 3


        Case 3:18-cv-00029-SLG Document 104 Filed 02/24/20 Page 2 of 3
                             CERTIFICATE OF SERIVCE
       I certify that on February 24, 2020, I caused a copy of the PLAINTIFFS’
NOTICE OF RESOLUTION OF MOTION FOR ATTORNEYS’ FEES AND
EXPENSES to be electronically filed with the Clerk of the Court for the U.S. District
Court of Alaska using the CM/ECF system, which will send electronic notification of
such filings to the attorneys of record in this case, all of whom are registered with the
CM/ECF system.

                                           s/ Bridget Psarianos
                                          Bridget Psarianos




Notice of Resolution Re: Mot. for Attorneys’ Fees and Expenses
Friends of Alaska National Wildlife Refuges, et al. v. Bernhardt, et al.
Case No. 3:18-cv-00029-SLG                                               Page 3 of 3


       Case 3:18-cv-00029-SLG Document 104 Filed 02/24/20 Page 3 of 3
